 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBirdsall, Inc. and International Longshoremen'sAssociation, AFL-CIO, Petitioner. Case 12-RC-626927 October 1983DECISION ON REVIEW, ORDER, ANDDIRECTION OF ELECTIONBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 20 August 1982 the Regional Director forRegion 12 issued a Decision and Direction of Elec-tion in the above-entitled proceeding, in which hedirected an election to be held in a unit of the Em-ployer's regular full-time and part-time warehouseemployees, including receiving and handling (out-bound) and receiving and handling (inbound) (BIConsolidated), laborers, checkers, operator/check-ers, operators, lead loaders, documentationclerks/forwarders, receiving clerks, special han-dling clerks, and overage/shortage/damage clerksemployed at its 821 Avenue E and 1489 WestEighth Street, Riviera Beach, Florida, facilities.Thereafter, in accordance with Section 102.67 ofthe National Labor Relations Board Rules andRegulations, the Employer filed a timely requestfor review of the Regional Director's decision,contending that a unit of all the Employer's em-ployees is the only appropriate unit.The National Labor Relations Board, by tele-graphic order dated 20 September 1982, grantedthe Employer's request for review.2Thereafter, theEmployer filed a supplement to its request forreview, and the Petitioner filed a brief in opposi-tion to the Employer's request for review.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the entire record inthis case and hereby makes the following findings.The Employer, a Florida corporation with itsprincipal office and place of business at RivieraBeach, in Palm Beach County, Florida, is engagedin the transportation of freight. The Petitionerseeks to represent the unit found appropriate by theRegional Director. There is no evidence of any his-tory of collective bargaining with respect to theEmployer's employees.3As noted by the Regional Director, the record reflects that Birdsall,Inc. has recently merged with Nicor, Incorporated. The Employer's rep-resentatives at the hearing, however, had little knowledge of the detailsof the merger. Neither party has contended that the merger has any bear-ing on these proceedings, or on the name of the Employer.2 We take administrative notice of the fact that an election was con-ducted on 17 September 1982, and that the ballots have been impoundedpending our Decision on Review.I Although we take administrative notice of an earlier Decision andDirection of Election of the Regional Director involving the Employer268 NLRB No. 16In addition to the employee classifications in-cluded in the unit found appropriate by the Re-gional Director, the Employer seeks to include thefollowing employees in a "wall-to-wall" unit:jockey drivers, stevedoring employees, Shop I em-ployees, Shop II employees, equipment control em-ployees, container repair employees, marine em-ployees, maintenance employees, and traffic, insur-ance, and data processing employees.The unit the Regional Director found appropri-ate numbers approximately 32 employees, and theall-employee unit the Employer seeks numbers ap-proximately 177 employees.For the reasons set out below, and based on therecord as a whole, we find merit in the Employer'scontention that the unit in which the Regional Di-rector has directed an election is not appropriate.Contrary to the Employer, however, who, as notedabove, seeks a unit of all its employees, we shallexclude traffic, insurance, data processing, adminis-tration, and other office clerical employees fromthe unit found appropriate herein.41. The Employer's facilitiesThe Employer's facilities are located at four dif-ferent sites, three of which are within some prox-imity to one another. The 821 Avenue E Street fa-cility, also known as the Terminal, houses the Em-ployer's receiving and handling (outbound) oper-ations. It sits on 10 acres of land bounded byAvenue E on the east and by Eighth Street on itsnorth side, and includes the following functionsand facilities: yard, rail dock, rail warehouse,LTL5warehouse, TL6dock, Shop II, and reefercontrol. One mile west of the 821 Avenue E facili-ty is the 15-acre site at which the Employer's re-ceiving and handling (inbound) operation is locat-ed. This facility, also known as BI Consolidated, islocated at 1489 Eighth Street, and shall be referredto hereinafter as receiving and handling (inbound).One block east of the 821 Avenue E Terminal isthe port area, an ll-acre site, on which the Em-ployer's marine, container repair, equipment con-trol, and stevedoring operations are located. Final-ly, the Employer's Shop I facility is located ap-proximately 5 miles south of the Employer's re-ceiving and handling (inbound) facility. The evi-herein, we do not rely thereon inasmuch as the issues addressed thereinare not coextensive with those we now consider. Birdsall ConstructionCo., Case 12-RC-3774 (Feb. 16, 1971).4 The unit in which we shall direct an election numbers approximately134 employees.I "LTL" refers to "less-than-trailer load" and designates those ship-ments of freight which are not sufficient to fill an entire trailer (contain-er).6 "TL" refers to "trailer load," and designates a shipment of freightwhich fills an entire trailer (container).186 BIRDSALL, INC.dence shows that the Employer's operations haveexpanded gradually over the years, and that theseparation between the various sites is the result ofwhat has been a piecemeal expansion process, anddoes not reflect any particular operational or func-tional segmentation.2. The Employer's operationsThe Employer is involved in the transshipmentand transportation of freight. Thus, in addition totransporting goods to their final destination via itsown ships, the Employer acts as a transfer pointfor freight which is moved from one conveyanceto another.There are several areas of the Employer's facili-ties that receive and handle freight. In the Termi-nal area, freight is received at the LTL warehouse,the TL dock, rail dock, and yard. These areas arecollectively referred to as receiving and handling(outbound). Freight is also received at receivingand handling (inbound), and, in the port area,freight is received at stevedoring and equipmentcontrol. When a consignment of freight arrives, itis generally processed in the following manner:The freight is checked by a receiving clerk whoverifies the paperwork traveling with that particu-lar consignment and prepares a checker's tally, orinterchange, which reflects the amount of freightcoming in, as well as its condition. The freight isthen unloaded by a checker or operator/checker,who "cubes" the consignment, thereby determiningthe volume or weight which is used as the basis forfreight charges. There may be further contact be-tween the receiving clerk and the checker oroperator/checker if there is a question relating tothe validity of the paperwork, or if some of thefreight is missing. The operator/checker thenpasses the paperwork to a documentation clerk,also referred to as a documentation forwarder, whomatches the paperwork received from the checkerwith the shipper's paperwork, and enters a com-plete inventory of that consignment into the com-puter. The documentation clerk thereafter com-pletes the preparatory stages for assigning a rate, orcost, for the shipping. During this process, if thedocumentation clerk discovers any discrepancy be-tween what the shipper says his "cubes" are andthe Employer's measurements, the documentationclerk will ask the checkers to recube the consign-ment, and will oversee the recubing process. Theabove-described operation applies to both TL andLTL shipments.With respect to TL shipments, a jockey driverwill bring a trailer, into which the' TL load isplaced; the jockey driver thereafter brings theloaded trailer to the appropriate area for shipping.The documentation clerk then sends the paperworkto the office, from which it is sent to the correctship. Inasmuch as a TL shipment will fill an entirecontainer, such shipment can be loaded directlyonto a trailer (container) as it is received, thus ob-viating the need for warehousing.If the consignment is less-than-trailer-load(LTL), it is necessary to gather together more thanone shipment to fill a container (trailer). In this sit-uation, when sufficient freight has been received,the documentation clerks will determine, based onweight and cube, which consignments will be as-signed to a common container, and will then notifythe checker or operator/checker, who will retrievethe particular consignments and load the freightinto a waiting trailer. The jockey driver has re-sponsibility for bringing up empty containers andremoving loaded ones from the area. The checkerand operator/checker will have prepared a trailermanifest, which is then brought to the documenta-tion clerk, who compiles all the paperwork andsends it to the main office to eventually be placedon the ship.The jockey drivers are primarily responsible formoving both empty and loaded containers fromone area to another, and from one facility to an-other, as well as for washing containers. In addi-tion, a jockey driver will assist in loading contain-ers on an as-needed basis. There are employees atthe port facility who perform jockey driver work,but are classified as equipment operators becausethey operate both jockey trucks and forklifts. Theevidence also shows that the Employer abandonedits "pool" arrangement and now assigns its jockeydrivers to receiving and handling (inbound andoutbound), and reefer control, although it doesmove jockey drivers to different areas and jobs onan as-needed basis.Also located at the LTL warehouse are theoverage/shortage/damage clerk and the specialhandling clerk. The overage/shortage/damageclerk, who also serves as hazardous materials clerk,is in constant contact with the other receiving andhandling (outbound) employees, advising them con-cerning the shipping of certain hazardous materialsand checking on discrepancies and damage of con-signments of freight. The special handling clerk is acontact person for the Employer's large customerswho need special service. Thus, the special han-dling clerk maintains five or six accounts and per-sonally follows the freight through the Employer'stransshipment process. Receiving and handling(outbound) also employs a lead loader and two la-borers, who generally work throughout the areaand are involved, like the other classifications, inmaintaining the flow of freight.187 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn addition to receiving and handling (out-bound), the Terminal area at 821 Avenue E housesreefer control and Shop II. Reefer control is re-sponsible for moving and maintaining the Employ-er's refrigeration containers and equipment, andemploys two employees, a jockey driver and awasher/operator. Shop II is responsible for therepair of containers, forklifts, trucks, and chassis.Shop II is in constant contact with receiving andhandling. Thus operator/checkers will carry equip-ment to the shop to have it repaired, and the ShopII employees will often go onsite to repair equip-ment. On these onsite occasions, the employee inthat particular area whose equipment is down willoften assist the shop employee in making repairs.Such assistance is mandatory with respect to thelarger equipment. Several Shop II employees arelocated in the stevedoring area at the Employer'sport facility, and while they administratively reportto the shop II superintendent, they are directed ona day-to-day basis by the stevedoring foreman.Like receiving and handling, the Employer's ste-vedoring section receives and handles freight andemploys operators/checkers and operators who uti-lize forklifts. The stevedoring employees also loadand unload the Employer's ships and receive in-coming containers. On many occasions receivingand handling employees will be sent to stevedoringif help is needed unloading ships.Equipment control is located at the Employer'sport facility, and its primary function is keepingtrack of the Employer's equipment. This functionoften requires that these employees travel to theother operational areas to complete the tracing, lo-cating, and moving of equipment. Equipment con-trol is the check-in point for outside deliveries ofcargo to the port. The equipment control employ-ees thus perform a receiving and handling function,and several of these employees operate forklifts.The container repair section, which is also locat-ed in the port area and shares space with themarine employees, performs maintenance work onthe Employer's containers. Although containerrepair shares tools and facilities with the marinesection, the container repair employees report tostevedoring. These employees, who often utilizeforklifts, also spend time in stevedoring and equip-ment control, repairing containers onsite.The marine employees are responsible for themaintenance of the Employer's ships while in port.Like Shops I and II, the marine section primarilyutilizes mechanics and welders, and the mainte-nance and repair work performed by marine sec-tion employees parallels that done by the shop em-ployees.Shop I employees repair containers and contain-er chassis. The Shop I employees often performonsite repairs on heavy equipment and thus spendtime in Shop II, equipment control, receiving andhandling, and stevedoring.The Employer also employs maintenance em-ployees who care for the buildings and grounds,and who also use forklifts in performing theirduties.The Employer's 821 Avenue E facility houses itstraffic, data processing, insurance, and administra-tive sections. The traffic section is responsible forbooking cargo, sales, marketing, assignment offreight to a particular ship, rating of freight, andmaking sure that the paperwork follows the appro-priate consignment of freight onto the ship. Thedata processing section oversees the Employer'scomputer operations. The insurance section is re-sponsible for insuring cargo, vessels, vehicles, andother equipment. The Employer's administrativesection includes its personnel office, as well as itsmanagement personnel and attendant office clericalstaff. There is little or no interchange or contactbetween these groups of employees and the Em-ployer's other employees. Between March 1980and July 1982, the hearing date, two traffic em-ployees received permanent transfers to receivingand handling (outbound), and one data processingemployee permanently transferred to equipmentcontrol. There were no temporary interchanges in-volving any of the above groups, nor is there anyevidence of their utilization on an as-needed basis.The Employer's operations manager, AlanCampbell, reports directly to the Employer's presi-dent, Birdsall. Campbell's peers, who also reportdirectly to Birdsall, are as follows: Rick Murrell,sales and marketing manager, with authority overthe traffic section; James McIntire, insurance; BillWhitesill, personnel director; B. D. Sory, Shop Isuperintendent; Tony Sanchez, Shop II superin-tendent; Ernie Phillips,.marine superintendent; andJohn Spillane, treasurer, who has authority overdata processing. Campbell, as operations manager,oversees the remainder of the Employer's oper-ations. Some of these managers look to Campbellfor administrative guidance. The evidence alsoshows that Hud Warren, assistant operations man-ager, assists Campbell in the areas of stevedoring,equipment control, and container repair. Jim Soleshas similar responsibility with respect to receivingand handling (outbound). With respect to line su-pervision, four foremen rotate jobs on a 3- to 6-month basis in receiving and handling (outbound).At receiving and handling (inbound), a foreman re-ports to a supervisor who, in turn, reports toCampbell; the foremen in stevedoring, equipment188 BIRDSALL, INC.control, and container repair report to HudWarren. There is also a foreman in the Employer'smarine section.The Employer maintains a system of wage levelsthat are applied companywide, and its fringe bene-fits are the same for all hourly employees. When anindividual is hired, he or she receives training forthe particular job to be performed. The new em-ployee also goes through an orientation process soas to develop a familiarity with all areas of the Em-ployer's operation, the duration of the orientationdepending on the position for which the employeewas hired.7Consistent with this employerwide ori-entation process, there is a policy of allowing em-ployees to bid on available jobs on a companywidebasis, so that job advancement is not restricted tothe section in which the employee is hired, or towhich he or she is currently assigned.During the period between March 1980 and July1982, 32 employees were permanently transferredfrom one section to another; only 7 of these trans-fers involved data processing and traffic employ-ees, operational divisions which we shall excludefrom the unit found appropriate. The remaining 25permanent transfers involved operational divisionswhich shall be included in the appropriate unit.8The Employer also utilizes two methods of tempo-rary transfers. The first type, and the one most fre-quently resorted to, occurs when employees areused on an as-needed basis, as, for instance, when alarge consignment of freight needs to be quicklyunloaded or processed. In such instances, employ-ees from many operational areas are mobilized onan ad hoc basis to satisfy a short-term need.During the busy season, September through Feb-ruary, receiving and handling (outbound) employ-ees work in stevedoring on a frequent basis helpingAlan Campbell, the Employer's operations manager, testified con-cerning the orientation process:[lit's impossible for any one employee, assigned to work in anyone area, to go in and effectively do his job without knowing what'staking place at all of the other areas.So when a new employee is hired .he will physically work invarious areas and become familiar with them, and then finally end uplocating and doing his permanent work in a specific area.Campbell testified further concerning the need for the orientation proc-ess:[TIhe skills that most people need ... are not skills that are isolat-ed into any one area.[I]f you are an operator, your skills in operating .transcendbeing able to drive a forklift.You would have to go and learn about what operating that pieceof equipment means in all areas because you could just as easily becalled on to go operate that piece of equipment in any area.a Thus, receiving and handling (outbound) sent employees to Shop I,Shop 11, reefer control, receiving and handling (inbound), equipment con-trol, and stevedoring. Shop I sent an employee to container repair. ShopII sent employees to container repair and marine. Marine sent two em-ployees to stevedoring. Reefer control sent one employee to receivingand handling (inbound). Stevedoring sent employees to equipment con-trol and receiving and handling (outbound). Equipment control sent em-ployees to stevedoring and receiving and handling (outbound), and re-ceiving and handling (inbound) sent an employee to equipment control.to load and unload vessels. Throughout the year,employees are regularly shifted to various oper-ational divisions, depending on the amount offreight passing through a particular area. Likewise,it is not unusual for a stevedoring employee, for ex-ample, having been sent to receiving and handlingto pick up a container to be brought to the portarea, and finding that the loading has not yet beencompleted, to assist in the loading process in orderto expedite getting the container to the ship. Theother type of temporary transfer, or area inter-change, occurs when an employee is needed in aparticular job on a 1- to 3-week basis. The recordreflects that, between March 1980 and July 1982,21 such area interchanges took place.?3. The Regional Director's determinationCiting A. Harris & Co., 116 NLRB 1628 (1956),the Regional Director found the "warehouse em-ployees for both receiving and handling (outbound)and (inbound) ... [to have] a community of inter-est separate and apart from the employees of theother sections."10The Regional Director statedthat "[u]nlike other employee groups, these em-ployees are engaged almost exclusively in tradition-al warehousing duties."" The Regional Director,in making the unit determination, also relied on hisfindings that the receiving and handling (inbound)and (outbound) employees are geographically sepa-rated from other employees; that they are subjectto separate supervision; that transfers of the receiv-ing and handling employees to other employeegroups are not significant; that on-the-job contactamong the groups of employees does not establishregular and substantial integration or interactionsufficient to preclude a separate unit; that employ-ees in many sections have mechanical or craft skillsnot possessed by the receiving and handling em-ployees; and that stevedoring and equipment con-trol operators are paid at a higher rate than receiv-ing and handling operators.9 Thus, Shop I sent employees to stevedoring. Reefer control sent em-ployees to stevedoring and receiving and handling (outbound). Receivingand handling (outbound) sent employees to receiving and handling (in-bound), equipment control, and stevedoring. Shop II sent employees tostevedoring and marine, and marine sent an employee to Shop II.I' The Regional Director specifically excluded jockey drivers from theunit, citing H.P. Wasson A Ca, 153 NLRB 1499, 1501 (1965), and Cal-Maine Farms, 249 NLRB 944 (1980). The Regional Director also directedthat the reefer control washer/operator vote subject to challenge, con-cluding that he was unable to determine if the latter classification shares acommunity of interest with the included classifications.ii In support of this finding, the Regional Director cited Wickes Furni-ture, 255 NLRB 545 (1981); Sears, Roebuck 4 Co, 250 NLRB 658 (1980);Big Buck Lumber, 241 NLRB 639 (1979); and H.P. Wasson & Co., 153NLRB 1499 (1965).189 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAnalysis and ConclusionsBased on a consideration of all the facts, andcontrary to the Regional Director, we find a unitlimited to the Employer's receiving and handling(inbound) and (outbound) employees to be inappro-priate.Before engaging in a factual analysis, we think itinstructive to restate the concept underlying thecongressional mandate, set forth in Section 9(b) ofthe Act, that we determine "the unit appropriatefor the purposes of collective bargaining." In Kala-mazoo Paper Box Corp., 136 NLRB 134, 137 (1962),the Board stated:In determining the appropriate unit, the Boarddelineates the grouping of employees withinwhich freedom of choice may be given collec-tive expression. At the same time it creates thecontext within which the process of collectivebargaining must function. Because the scope ofthe unit is basic to and permeates the whole ofthe collective-bargaining relationship, eachunit determination, in order to further effectiveexpression of the statutory purposes, musthave a direct relevancy to the circumstanceswithin which collective bargaining is to takeplace. For, if the unit determination fails torelate to the factual situation with which theparties must deal, efficient and stable collectivebargaining is undermined rather than fostered.Thus, in determining the unit appropriate for col-lective bargaining herein, a consideration of thevarious employee classifications or functions is in-complete without an analysis of how they interactwithin the Employer's operational scheme so as tocarry out its business purpose.As a first step, and central to our analysis, wenote that the Employer herein is engaged in thetransportation and transshipment of consignmentsof freight, and its operations are therefore gearedtoward the movement and temporary storage ofthose consignments. Simply put, and as is clearfrom the above recitation of facts, the Employer'soperation is highly integrated and adaptive, and,contrary to the Regional Director, cannot be artifi-cially characterized as, or divided into, warehous-ing and nonwarehousing functions. The RegionalDirector's reliance on A. Harris & Co., as well asmore recent cases involving combined retail andwarehouse establishments, is, therefore, mis-placed. 1 2'i The employer in A. Harris & Co. was engaged in a retail operationwhich maintained separate warehouse facilities. Finding a separate ware-house unit appropriate therein, the Board noted that the petitioner inHarris sought to..represent the employees forming a distinct and identifiable ad-ministrative segment of the Employer's operations devoted essential-Indeed, the factual reality of the Employer's op-eration'3compels a determination that a broaderunit is appropriate. Thus, although the Employer'sbusiness is carried on at four facilities,'4it operateswith a high degree of functional integration, in-cluding substantial interchangeability and contactamong employees. As described above, the Em-ployer's business purpose and operations requirethat employees be frequently shifted from one areato another on an ad hoc basis, and the promptnessof the response to the Employer's quickly varyingrequirements is essential if the freight is to bemoved in an expeditious and orderly fashion. Thus,while the Employer utilizes a more administrative-ly formal system of temporary inter-area 1- to 3-week transfers whereby employees fill in for vaca-tioning or ill coworkers, it is the "as-needed" flexi-bility of the work force which is far more oper-ationally crucial, and gives the Employer's businessits distinctive character.In the same vein and with respect to job bidding,all jobs are posted on an employerwide basis, andall employees are permitted to bid on any job, re-gardless of their current assignment. It also shouldbe noted that the Employer's orientation procedurefamiliarizes new employees with all aspects of theEmployer's operation. Finally, as is fully describedabove, movement of freight from one operationalarea to another results in much contact among em-ployees in different departments. It is thus clearthat the Employer's operation requires and pro-motes a substantial degree of employee contact andfunctional integration.Likewise, the Employer maintains uniform work-ing conditions for all its employees. The Employerhas a single personnel office located in the adminis-tration area at 821 Avenue E, and its personnelpolicies, practices, wage scale, and fringe benefitsare applied to all hourly employees. Given all thesely to warehousing functions, in circumstances disclosing that suchemployees: (a) are under supervision separate from other store em-ployees; (b) perform substantially all their work tasks in buildingsgeographically separated from those in which the bulk of the remain-ing employees of the Employer work; and (c) are not integrated, toany substantial degree, with employees in other divisions in the per-formance of their ordinary duties. ([116 NLRB at 1632.11 The Board has long held that "the manner in which a particular em-ployer has organized his plant and utilizes the skills of his labor force hasa direct bearing on the community of interest among various groups ofemployees in the plant and is thus an important consideration in any unitdetermination." International Paper Co. (Southern Krajt Division), 96NLRB 295, 298 fn. 7 (1951)." We note that the Employer's physical layout was not preplanned,nor does it reflect any particular operational organization which mightrequire separate facilities. To the contrary, the record reflects that, as theEmployer's business grew, it attempted to acquire property as near its ex-isting facilities as possible. In addition, the Board has held that a differ-ence in the situs of employment does not necessarily require separate bar-gaining units, particularly where there is evidence of a community of in-terest among the employer's employees. See, e.g., Peerless Products, 114NLRB 1586 (1955).190 BIRDSALL, INC.factors supporting a finding that the employees inthe broader unit share a community of interest, thefact that various departments are separately super-vised does not require a different result. Pierce-Wil-liams Co., 76 NLRB 1002 (1948).Based on all of the above, and the record as awhole, we shall, contrary to the Regional Director,include the employees in the following additionaloperational divisions in the unit found appropriateherein: stevedoring, equipment control, containerrepair, Shop I, Shop II, marine, maintenance, andreefer control. We shall also include jockey driv-ers, but, in accordance with the Employer's oper-ational scheme, they shall be included as part ofthe respective operational divisions to which theyare assigned.Like receiving and handling (inbound and out-bound), stevedoring and equipment control utilizeforklifts and receive and handle freight. Thus, ste-vedoring loads and unloads cargo from the Em-ployer's vessels, and its employees frequently re-ceive assistance from receiving and handling, andother employees, on an as-needed basis. Equipmentcontrol, in addition to tracing the Employer'sequipment, also serves as the check-in point forcargo deliveries at the port area. With respect to itstracing function, the equipment control employeeshave frequent contact with other employees, in-cluding receiving and handling. Thus, the equip-ment control employees must locate, inventory,and move equipment, including forklifts and con-tainers, and during this process, travel to, and inter-act with, the Employer's other operational divi-sions. In addition, the stevedoring and equipmentcontrol employees share the same working condi-tions as all other employees included in the broaderunit.The Employer's maintenance functions are per-formed by container repair, Shop I, Shop II,marine, and maintenance. Thus, container repair(which uses forklifts), Shop I, and Shop II are in-volved in repairing and maintaining the Employer'scontainers. Shops I and II also repair the Employ-er's moving equipment, such as trucks, forklifts,and chassis; employees at both shops frequentlymake onsite repairs at other operational areas, in-cluding receiving and handling, and are assisted bythe employees in those areas. In addition, severalShop II employees are located at stevedoring, andwhile they administratively report to the Shop IIsuperintendent, they are directed, on a day-to-daybasis, by the stevedoring foreman. Marine, whichshares space and tools with container repair, per-forms repair and maintenance work on the Em-ployer's vessels. The marine employees board theships with the stevedoring employees and performtheir duties while the ships are being loaded andunloaded. The Employer's maintenance section,which like other operational divisions utilizes fork-lifts, is responsible for the care and upkeep of theEmployer's buildings and grounds. The containerrepair, Shops I and II, marine, and maintenanceemployees share the same working conditions asemployees included in the broader unit. Finally,these employees serve a function analogous tomaintenance employees in a production and main-tenance unit. Thus, insofar as these employeesmaintain and repair the equipment and facilitieswhich are directly involved in the moving offreight, they form an integral part of the Employ-er's operations, and we include them in the unit wefind appropriate.Contrary to the Regional Director, and based onthe record evidence, we shall also include jockeydrivers, and the washer/operator in reefer control,in the unit found appropriate herein. As notedabove, jockey drivers do not constitute a separateoperational department, but are assigned, on an in-dividual basis, to receiving and handling (inboundand outbound) and reefer control, respectively,and, in the course of performing their duties, havecontact with employees in most of the Employer'soperational departments. In addition, the jockeydrivers share the same working conditions as allother employees included in the broader unit. Withrespect to the reefer control washer/operator, therecord clearly reflects that the reefer control de-partment employs one jockey driver and onewasher/operator. The evidence further shows thatthese employees specialize in refrigerated equip-ment: its movement and placement, and maintain-ing the cleanliness of the equipment. As such, thewasher/operator performs duties similar to opera-tors in otheroperational divisions. Finally, thewasher/operator shares the same working condi-tions as all other employees included in the broaderunit.We also find, based on the record evidence, thatthe Employer's employees in the traffic, data proc-essing, insurance, and administration departmentsdo not share a community of interest with theother employees. As discussed above, while theseemployees are located at the 821 Avenue E facility,they are primarily concerned with paperwork, rec-ordkeeping, administration, and with respect totraffic, the sales and marketing requirements of theEmployer's business. Unlike, for example, thecheckers or documentation clerks, the traffic, dataprocessing, insurance, and administrative employ-ees do not physically follow the freight, nor arethey located in the areas where freight is handled.Further, they have little or no contact, or inter-191 DECISIONS OF NATIONAL LABOR RELATIONS BOARDchange, with the included employees, and theirskills-typing, filing, computer, and administra-tive-are more accurately described as office cleri-cal. We therefore find them to be office clericalemployees, and we shall exclude them from theunit we find appropriate. See, e.g., Victory GroceryCo., 129 NLRB 1415, 1417 (1961).Based on a consideration of all of the evidence,we conclude that the facts of this case do not sup-port a finding that a separate warehouse unit is ap-propriate. We therefore find the broader unit, de-scribed below, is appropriate.In view of the foregoing, and as the Petitionerhas not indicated that it will not proceed to anelection in the broader unit found appropriate, weorder that the election conducted 17 September1982 be vacated and direct an election in the unitwe find appropriate, as described below:'5'6 As the unit we find appropriate is larger than that requested, thePetitioner is accorded a period of 10 days in which to submit the requi-site showing of interest to support an election. In the event the PetitionerAll full-time and regular part-time employeesof the Employer in the following operationaldivisions: receiving and handling (outbound),receiving and handling (inbound), stevedoring,equipment control, reefer control, containerrepair, Shop I, Shop II, marine, and mainte-nance at its Riviera Beach, Florida, facilities,excluding all traffic employees, data processingemployees, insurance employees, administra-tive office employees, office clerical employ-ees, guards, and supervisors as defined in theAct.ORDERIt is hereby ordered that the election conductedon 17 September 1982 is vacated.[Direction of Election and Excelsior footnoteomitted from publication.]does not wish to proceed to an election, it may withdraw its petitionwithout prejudice by notice to the Regional Director within 7 days fromthe date of this Decision on Review, Order, and Direction of Election.192